DETAILED ACTION
This is in response to the Applicant’s arguments, and amendments filed on June 22, 2022, in which claims 1-20 are currently pending.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. 	(Amended)  A method of operating a User Equipment (UE), comprising: 
camping the UE on an Equivalent Home Public Land Mobile Network) (EHPLMN) associated with a current entry in an EHPLMN list of the UE; 
determining whether the current entry is a geofenced entry; if the current entry is not a geofenced EHPLMN entry, scanning at least for an EHPLMN associated with a geofenced EHPLMN entry on the EHPLMN list; 
if the current entry is a geofenced EHPLMN entry, determining whether the current entry has the highest priority of all geofenced EHPLMN entries on the EHPLMN list; 
if the current entry has the highest priority of all geofenced entries on the EHPLMN list, discontinuing scanning for EHPLMN; and 
if the current entry is a geofenced entry that does not have the highest priority of all geofenced entries on the EHPLMN list, scanning for an EHPLMN associated with a geofenced entry on the EHPLMN list having a higher priority than the current entry.
Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: After a further search and thorough examination of the present application, claims 1-20 are found to be allowable in view of the Applicant’s arguments and terminal disclaimer filed on 06/22/2022.
The Applicant specifically teaches, inter alia, determining whether the current entry is a geofenced entry; if the current entry is not a geofenced EHPLMN entry, scanning at least for an EHPLMN associated with a geofenced EHPLMN entry on the EHPLMN list; 
if the current entry is a geofenced EHPLMN entry, determining whether the current entry has the highest priority of all geofenced EHPLMN entries on the EHPLMN list; 
if the current entry has the highest priority of all geofenced entries on the EHPLMN list, discontinuing scanning for EHPLMN; and 
if the current entry is a geofenced entry that does not have the highest priority of all geofenced entries on the EHPLMN list, scanning for an EHPLMN associated with a geofenced entry on the EHPLMN list having a higher priority than the current entry. These limitations, in conjunction with all limitations of the independent claims, have not been disclosed or taught over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842.  The examiner can normally be reached on MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN A GELIN/Primary Examiner, Art Unit 2643